Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 21, 2014

The Court of Appeals hereby passes the following order:

A15A0194. KENNETH FOUNTAIN v. THE STATE.

A15A0281. KENNETH FOUNTAIN v. THE STATE.


         Kenneth Fountain pled guilty to two counts of battery, simple battery, and
obstruction in 2012. He was sentenced to a total of 48 months, with 10 days to serve
in confinement and the remainder on probation. Fountain’s probation was revoked in
August 2014, and he filed a motion to correct illegal sentence. The trial court denied
Fountain’s motion, and he filed two separate notices of appeal from the trial court’s
order.
         Because the underlying subject matter of these appeals is the revocation of
Fountain’s probation, he was required to file an application for discretionary appeal
in order to obtain appellate review. See OCGA § 5-6-35 (a) (5); White v. State, 233
Ga. App. 873 (505 SE2d 228) (1998). His failure to do so renders us without
jurisdiction to review the revocation of his probation. In addition, because both
appeals are from the same trial court order, Case No. A15A0281 is subject to
dismissal as duplicative. For these reasons, these appeals are hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     10/21/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.